Title: To George Washington from Major General Charles Lee, 16 January 1776
From: Lee, Charles
To: Washington, George



Dr General
New Haven January the 16th 1776

We have been so baffled by the weather that We only arriv’d here last night—I believe We shall find no difficulties in procuring a sufficient body of Volunteers for the N. York expedition—the unhappy accounts from Canada seem to animate these People rather than depress—indeed We have now occasion for exertion and decision—I am apprehensive that the Congress must be inspir’d by You They have just given a strong and I think unfortunate instance of indecision—Colonel Waterbury had rais’d a Regiment; the Regiment was equipp’d and ready for embarkation—They were to have landed in Oyster Bay to have attack’d the Tories in Long Island—Lord Stirling was to have attack’d ’em on the other side all this by order of Congress—when suddenly Colonel Waterbury receiv’d an order to disband his Regt and the Tories are to remain unmolested till They are joyn’d by the Kings Assasins—Governor Trumbul like a Man of sense and spirit, has order’d this Regt to be reassemble’d—I believe it will be ready on Sunday the day on which I shall march from this Town I shall send immediately an express to the Congress informing ’em of my situation and at the same Time conjuring ’em not to suffer the accursed provincial Congress of New York to defeat measures so absolutely necessary to salvation—the affairs of Canada will I suppose very soon if not instantly require a very considerable Force from this Province—neither will the circumstances of N. York admitt of it’s being too much stripp’d of Men, for which reason I shou’d think it advisable immediately to raise some additional Regiments

in Massachusets Bay. Adieu, Dr General, God prosper you and the Arms of virtue. Yours most sincerely

Charles Lee

My respects to the whole Family.
